As filed with the Securities and Exchange Commission on December 31, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROYAL BAKERY HOLDINGS, INC. (Name of Issuer in Its Charter) Delaware (State or other jurisdiction of incorporation) 45-2509555 (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) Royal Bakery Holdings, Inc. 405 Old County Rd. Belmont, CA 94002 (408) 732-3638 (Address including zip code, and telephone number, including area code, of registrant’s principal executive offices) Paracorp Inc. 2804 Gateway Oaks Drive Suite 200 Sacramento, CA 95833 (800) 533-7272 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: William S. Rosenstadt Sanders Ortoli Vaughn-Flam Rosenstadt LLP 501 Madison Avenue – 14th Floor New York, NY 10022 Telephone: 212-588-0022 Fax: 212-826-9307 As soon as practicable after this registration statement becomes effective. Approximate date of commencement of proposed sale to the public If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Security(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common stock, par value $0.0001 1,366,333 shares $ $ $ Total 1,366,333 shares $ $ $ Pursuant to Rule 416, there are also being registered such additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933, as amended. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this Prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED December , 2013 ROYAL BAKERY HOLDINGS, INC. 1,366,333 shares of common stock Royal Bakery Holdings, Inc. is a development stage company that generated revenues in 2013 through the resale of bakery and bistro products by its subsidiary, Royal Bakery Sourcing and Trading Corp. The Company signed the sub-franchisor agreement with Egg Tart Café United Holdings, LLC (“Egg Tart Café”) on October 3, 2012 and then afterward collected an advanced initial franchise fee payment from Egg Tart Café. This Prospectus relates to an offering of 1,366,333 shares of common stock that is being made by certain of our shareholders. Throughout this Prospectus, we refer to the shares of common stock as the Shares or the Securities. Our common stock is not traded on any public market and, although we intend to apply to have our common stock quoted on the Over-the-Counter Bulletin Board (through a broker/dealer), we may not be successful in such efforts, and our common stock may never trade in any public market. The offering price for these securities has been set at $1.00 per common share until our securities are quoted on the OTC Bulletin Board, if they are ever listed. Subsequent to the quotation of our securities, the shares may be sold at prevailing market prices or at privately negotiated prices pursuant to the Plan of Distribution. There is no guarantee that we will secure a quotation symbol or that there will be a liquid market for our shares. The selling security holders will receive all proceeds from the sale of the shares of our common stock in this offering. We will not receive any proceeds from the sale of the common stock offered through this Prospectus by the selling security holders. We have agreed to bear all expenses, other than transfer taxes of registration, incurred in connection with this offering, but all commission, selling and other expenses incurred by the selling security holders to underwriters, agents, brokers and dealers will be borne by them. There is no minimum amount of securities that may be sold. There are no underwriting commissions involved in this offering. Selling security holders will pay no offering expenses. We are an “emerging growth company” under applicable Securities and Exchange Commission rules and will be subject to reduced public company reporting requirements. Investing in the Securities involves a high degree of risk. See "Risk Factors" beginning on page 1 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is [], 2013. TABLE OF CONTENTS Prospectus Summary i Risk Factors 1 Special Note Regarding Forward-Looking Statements 5 Legal Proceedings 6 Use of Proceeds 6 Dividend Policy 6 Determination of Offering Price 6 Dilution 6 Selling Stockholders 6 Plan of Distribution 8 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Description of Business 15 Management 17 Executive Compensation 20 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 20 Certain Relationships and Related Transactions and Director Independence 21 Market for Common Equity and Related Shareholder Matters 22 Description of Securities 23 Experts 23 Legal Matters 23 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 24 Offers to sell, and offers to buy, the Shares are being made only in jurisdictions where offers and sales are permitted. In making a decision whether or not to buy any of the Shares offered by this Prospectus, you should rely only on the information contained in the Prospectus. We have not authorized anyone to provide you with information different from that which is contained in the Prospectus. While the prospectus will be updated to the extent required by law, you should assume that the information contained in this prospectus and the accompanying prospectus supplement is accurate only on the date set forth on the front of the document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, even though this prospectus and any accompanying prospectus supplement is delivered or securities are sold on a later date. In this Prospectus, unless the context indicates otherwise, the terms " Royal Bakery", "we", "us" and "our" refer to Royal Bakery Holdings, Inc. For investors outside the United States: Neither we nor, to our knowledge, any other person has done anything that would permit this offering or possession or distribution of this Prospectus in any jurisdiction where action for that purpose is required, other than in the United States. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this Prospectus. Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information you should consider before investing in the Shares. Before making any investment decision, you should read the entire Prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Royal Bakery and its Business Royal Bakery Holdings, Inc. (“Royal Bakery”, “RBH” or the “Company”) was incorporated in the State of Delaware on June 7, 2011. We are currently located at 405 Old County Rd., Belmont, CA. RBH is a bakery and café franchisor. It signed a sub-franchisor agreement with Egg Tart Café United Holdings, LLC (“Egg Tart Café”) on October 3, 2012. Royal Bakery will provide Egg Tart Café with the know-how of the bakery and restaurant trade in exchange for franchise and royalty fees. RBH also expects to generate revenues through the sale of bakery and bistro products from its wholly-owned subsidiary, Royal Bakery Sourcing and Trading Corp. (“RBSTC”) to its sub-franchisor and sub-franchisees. There are numerous risks and uncertainties involved with our Company and an investment in our Company. See "Risk Factors" beginning on page 1 of this Prospectus. The Offering Shares offered: Common stock There are 14,383,000 shares of common stock outstanding at the time of this offering Risk factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” below. Use of proceeds We are not selling any shares of the common stock covered by this prospectus, and, as a result, will not receive any proceeds from this offering. Summary of Financial Data The summarized consolidated financial data presented below is derived from and should be read in conjunction with: ● our unaudited condensed consolidated financial statements for the nine-month periods ended September 30, 2013 and 2012, ● our audited consolidated financial statements for the years ended December 31, 2012 and 2011, and ● the notes to those financial statements which are included elsewhere in this prospectus along with the section entitled “Management's Discussion and Analysis of Financial Condition and Results of Operations”. For the nine-month period ended September 30, 2013 (Unaudited) For the nine-month period ended September 30, 2012 (Unaudited) For the year ended December 31, 2012 For the period From June 7, 2011 (Inception) to December 31, 2011 Revenues $ $
